                                                              Case 2:20-cv-02351-GMN-VCF Document 30
                                                                                                  29 Filed 07/26/21 Page 1 of 2



                                                          1    FISHER & PHILLIPS LLP
                                                               MARK J. RICCIARDI, ESQ.
                                                          2    Nevada Bar No. 3141
                                                          3    DAVID B. DORNAK, ESQ.
                                                               Nevada Bar No. 6274
                                                          4    300 S. Fourth Street
                                                               Suite 1500
                                                          5    Las Vegas, NV 89101
                                                               Telephone: (702) 252-3131
                                                          6
                                                               E-Mail Address: mricciardi@fisherphillips.com
                                                          7    ddornak@fisherphillips.com
                                                               Attorneys for Respondent
                                                          8    NP Red Rock, LLC

                                                          9                           UNITED STATES DISTRICT COURT
                                                         10                                  DISTRICT OF NEVADA
                                                         11    CORNELE A. OVERSTREET, Regional      )               Case No. 2:20-cv-02351-GMN-VCF
( +5*'42*+..+25..2




                                                               Director of the Twenty-Eighth Region of the
                                                                                                    )
                                                         12
                      300 S. Fourth Street, Suite 1500




                                                                                                    )
                                                               National Labor Relations Board, for and on           STIPULATION AND REQUEST
                        Las Vegas, Nevada 89101




                                                         13                                         )
                                                               behalf of the National Labor Relations Board,        FOR ADDITIONAL TIME TO
                                                                                                    )               OBTAIN TRANSLATION AND
                                                         14                        Petitioner,      )               POSTING OF ORDER
                                                                                                    )
                                                         15    vs.                                  )               (First Request)
                                                                                                    )
                                                         16
                                                               NP RED ROCK LLC D/B/A RED ROCK       )
                                                         17    CASINO RESORT & SPA,                 )
                                                                                                    )
                                                         18                       Respondent.       )
                                                               ____________________________________ )
                                                         19
                                                                       IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                         20

                                                         21    record that there is good cause for this Stipulation and Request based on the

                                                         22    extraordinary circumstances in this case.
                                                         23            The Court’s Order entered on July 20, 2021 requires Respondent to post copies
                                                         24
                                                               of the Order at its facility within five days of entry of the Order. Respondent can and
                                                         25
                                                               will comply with that portion of the Order.
                                                         26
                                                                       However, the Order also provides that it must be posted in Spanish and possibly
                                                         27

                                                         28    additional languages as well. The Order also requires that the Petitioner approve any

                                                                                                             - 1–
                                                               FP 41119935.1
                                                              Case 2:20-cv-02351-GMN-VCF Document 30
                                                                                                  29 Filed 07/26/21 Page 2 of 2



                                                          1    translation prior to posting. Respondent diligently sought out and retained a reputable
                                                          2    translation service however the service has advised that due to the 35 page length of the
                                                          3
                                                               Order it cannot produce that translation and conduct its normal quality control process
                                                          4
                                                               in time to meet the five day deadline.
                                                          5
                                                                       The Respondent believes that it can provide draft translations to the Petitioner
                                                          6

                                                          7    by the end of business on July 30, 2021 and execute the posting by August 3, 2021.

                                                          8            Petitioner has stipulated to this request.

                                                          9            Wherefore the parties request that the deadline for the posting of the non-
                                                         10
                                                               English versions of the Order be extended to August 3, 2021.
                                                         11
                                                                 FISHER & PHILLIPS                         NATIONAL LABOR RELATIONS
( +5*'42*+..+25..2




                                                         12                                                BOARD, REGION 28
                      300 S. Fourth Street, Suite 1500
                        Las Vegas, Nevada 89101




                                                         13
                                                                 By:_______________________                By:_______________________
                                                                                                              ______________________
                                                                                                                         _               _
                                                         14
                                                                 Mark J. Ricciardi, Esq.                   Sara S. Demirok
                                                         15      David B. Dornak, Esq.                     2600 N. Central Avenue, Suite 1400
                                                                 300 S. Fourth Street #1500                Phoenix, AZ 85004
                                                         16      Las Vegas. NV 89101                       Attorney for Petitioner
                                                                 Attorney for Respondent
                                                         17

                                                         18
                                                                                                      IT IS SO ORDERED.
                                                         19

                                                         20                                           Dated this 26
                                                                                                                 __ day of July, 2021.
                                                         21

                                                         22

                                                         23
                                                                                                      _____________________________________
                                                         24                                           Gloria M. Navarro, District Judge
                                                                                                      United States District Court
                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                              - 2–
                                                               FP 41119935.1
